United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-3250
                                 ___________

David Lee Daniels,                        *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Western District of Arkansas.
Sheriff Keith Ferguson, in both his       *
individual and official capacities; Sue * [UNPUBLISHED]
McDonald, in both her individual and *
official capacities; Dr. Neil Mullins, in *
both his individual and official          *
capacities; Cpl. Powell, in both his      *
individual and official capacities; Cpl. *
Reams, in both his individual and         *
official capacities; Officer Hernandez, *
in both his individual and official       *
capacities; Officer Adams, in both his *
individual and official capacities,       *
                                          *
              Appellees.                  *
                                     ___________

                            Submitted: December 1, 2009
                               Filed: December 9, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
      Arkansas inmate David Daniels appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action following an evidentiary hearing. Having carefully reviewed the
record and considered Daniels’s arguments, see Johnson v. Bi-State Justice Ctr., 12
F.3d 133, 135-37 (8th Cir. 1993) (standard of review; after evidentiary hearing,
dismissal is proper if evidence does not present sufficient disagreement to require
submission to jury but is so one-sided that one party must prevail as matter of law),
we find no basis for reversal, see Bell v. Wolfish, 441 U.S. 520, 535-40 (8th Cir. 1979)
(standard applicable to conditions-of-confinement claims by pretrial detainees).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-